1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     FREDERIC GREEN,                                      Case No. 2:19-cv-01889-GMN-BNW
10                                        Plaintiff,               ORDER
             v.
11
      MICHAEL MINEV, et al.,
12
                                     Defendants.
13

14

15
            In its January 10, 2020 order, the Court ordered Plaintiff to file any reply to
16
     Defendants’ response to Plaintiff’s motion for preliminary injunction within seven days of
17
     the response. (ECF No. 4 at 2). Defendants filed their response on January 31, 2020.
18
     (ECF No. 6).    Plaintiff has filed a motion for an extension of time of ten days to file his
19
     reply, stating that more time is necessary to make copies and conduct legal research.
20
     (ECF No. 7 at 2). The Court notes that Plaintiff sought a preliminary injunction on grounds
21
     of urgency and further notes that it appears that little, if any, legal research is necessary
22
     to reply to the response and that any response should focus on facts. The Court will
23
     nevertheless grant Plaintiff a one-time extension of ten days to file his reply. The Court
24
     is unlikely to look favorably upon any further requests for extension of time.
25
     ///
26
     ///
27

28
                                                       1
1
            For the foregoing reasons, IT IS ORDERED that the motion for extension of time
2
     (ECF No. 7) is granted. Plaintiff shall file his reply no later than February 17, 2020.
3

4           DATED: 2/11/2020

5
                                               UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
